Exhibit 21 BOK FINANCIAL CORPORATION SUBSIDIARIES OF THE REGISTRANT Banking Subsidiaries BOKF, National Association (1) Other subsidiaries of BOK Financial Corporation BOK Capital Services Corporation BOKF Capital Corporation BOSC, Inc. BOKF Equity, LLC BOKF Private Equity, LP Private Equity Limited Partnership II Lakeland Operating Company Worth Bancorporation, Inc. (2) BOKC Real Estate Corporation BOKF – CS (Newco Valves) LLC BOKF – CS (Global Holdings) LLC BPE Consulting Group, LLC BOKF – CC (Aimbridge) LLC Subsidiaries of BOKF, National Association (1) Affiliated BancServices, Inc. Affiliated Financial Holding Company Affiliated Financial Insurance Agency, Inc. BancOklahoma Agri-Service Corporation BancOklahoma Mortgage Corporation BOK Delaware, Inc. (3) BOKF Equipment Finance, Inc. BOK Funding Trust (3) BOSC Agency, Inc. (Oklahoma) BOSC Agency, Inc. (New Mexico) (4) BOSC Agency, Inc. (Texas) (2) CVV Management, Inc. CVV Partnership, an Oklahoma General Partnership Cottonwood Valley Ventures, Inc. Pacesetter Leasing Company BOKF Community Development Fund LLC BOKF Community Development Corporation Cavanal Hill Investment Management, Inc. Oklahoma New Markets Fund I, LLC Oklahoma New Markets Fund II, LLC Oklahoma New Markets Fund III, LLC Oklahoma New Markets Fund IV, LLC Southwest Trust Company, National Association (1) NGV Investment Fund LLC MetaMarkets Preferred Series NGV NGV Fleet Leasing I LLC 1155 W. 5th Avenue, LLC BOKF Special Assets I, LLC BOKF CDP Fund I, LLC All Subsidiaries listed above were incorporated in Oklahoma, except as noted. Chartered by the United States Government Incorporated in Texas Incorporated in Delaware Incorporated in New Mexico
